DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/2/2021 has been entered. Claims 1-10, 12, and 14-26 remain pending the application and claims 14-25 are withdrawn.

Response to Arguments
Applicant's arguments filed on 2/2/2021 have been fully considered but they are not persuasive or are moot.
Applicant argues on pages 9-10 that the previous rejection does not address the newly added limitations in the claims related to non-ferrous material and the imaging system being an MRI imaging system. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Hanson et al. (US20150230822, hereafter Hanson) to disclose these limitations in the claims. Accordingly this argument is moot.
Applicant argues on pages 9-10 that it would not have been obvious to modify Glossop to use MRI because Glossop does not contemplate using MRI for a procedure but instead uses it for planning purposes. The Examiner respectfully disagrees. It is unclear why given the proper motivation a person having ordinary skill in the art would not modify Glossop to use MRI as the imaging tool for planning where drill holes in the 
Applicant argues on pages 9-10 that portions of Glossop appear to have ferrous support or other ferrous components. First of all, there is no citation in Glossop that outright states that the components are ferrous. Second, in response to applicant's argument that Glossop could not be incorporated with an MRI imaging device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, a person having ordinary skill in the art would use a template holder without ferrous materials as discussed in Hanson et al. (US20150230822, hereafter Hanson) in the rejection below. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, and 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “wherein the link and the adjoining link are configured to articulate into the curved configuration only through rotation relative to one another on either side of the groove”. There is insufficient support for this limitation in the written description. The written description describes that the links articular in this manner, but does not specifically exclude other methods of articulation such as bending of the material. Negative or exclusory limitations must have basis in the original disclosure, the mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). Accordingly, this claim is rejected under 112a.
The remaining claims are also rejected under 35 U.S.C. 112(a) because they inherit the indefiniteness of the claim(s) they respectively depend upon.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the template holder that is formed from a non-ferrous material” in lines 5-6. There is insufficient antecedent basis for this limitation in the claims. No template holder has been set forth as being “formed from a non-ferrous material”. Clarification is required. For examination purposes, this limitation will be interpreted as intending to refer to the template holder previously set forth and requiring wherein the template holder is formed from a non-ferrous material.
Regarding claim 1, claim 1 recites the limitation “the template received by the template holder” in line 6. There is insufficient antecedent basis for this limitation in the claims. No “template received by the template holder” has previously been set forth. The claim has only previously required that the template by configured to be received by the template holder. Clarification is required. For examination purposes, this limitation will be interpreted as requiring the template actually be positioned in the recited manner.
Regarding claim 7, claim 7 recites the limitation “the template holder that is formed from a non-ferrous material” in line 3. There is insufficient antecedent basis for 
Regarding claim, claim 7 recites the limitation “the template received by the template holder” in line 4. There is insufficient antecedent basis for this limitation in the claims. No “template received by the template holder” has previously been set forth. The claim has only previously required that the template by configured to be received by the template holder. Clarification is required. For examination purposes, this limitation will be interpreted as requiring the template actually be positioned in the recited manner.
Regarding claim 12, claim 12 recites the limitation “the template received by the template holder” in line 5. There is insufficient antecedent basis for this limitation in the claims. No “template received by the template holder” has previously been set forth. The claim has only previously required that the template by configured to be received by the template holder. Clarification is required. For examination purposes, this limitation will be interpreted as requiring the template actually be positioned in the recited manner.
The remaining claims are also rejected under 35 U.S.C. 112(b) because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) in view of Hanson et al. (US20150230822, hereafter Hanson) and Hartmann et al. (US20090118742, hereafter Hartmann).
Regarding claim 1, Glossop discloses a method of creating a template (Glossop, template), for an image guided medical procedure (Glossop, guided interventional procedure) (Glossop, Para 191; “FIG. 13 is an exemplary flowchart 1300 of processing operations (or steps) for creating and using a template in a guided interventional procedure”), using a robotic assembly of a template system (Glossop, Computer Numerical Control drilling or milling machine) (Glossop, Para 122; “the holes 402 may be created using a Computer Numerical Control (CNC) drilling or milling machine”), the template system including a template holder configured to receive the template (Glossop, plate holder) (Glossop, Para 243; “The drilled plates may then be inserted or attached to the fixated plate holder and the procedure of inserting needles or other instruments through the holes may proceed”), a guide coupling aperture (Glossop, Computer Numerical Control drilling or milling machine) (Glossop, Para 122; “the holes 402 may be created using a Computer Numerical Control (CNC) drilling or milling machine”), and a controller (Glossop, Para 196; “the scan(s) may optionally be segmented to outline the organ of interest and/or regions of interest (ROI). This information may be annotated on the images, as a separate list of points and volumes, or stored in a computer database (or memory) along with other information, for example”) in communication with an imaging system (Glossop, Para 194; “In a step 1301, an imaging modality such as an […] MRI […] used to obtain one or more two-dimensional (2D) or volumetric images of a patient's anatomy.”), the method comprising:
arranging the template holder adjacent to a region of interest of a patient such that the template received by the template holder restricts access to the region of interest of the patient (Glossop, Para 208; “the template […] aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”);
Glossop is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
acquiring one or more images of the template holder and the region of interest of the patient with the imaging system (Glossop, Para 243; “The plate holder may be placed into a convenient position that has not been precisely planned a priori. The location and orientation of the plate holder may then be recorded”) (Glossop, Para 194; “In a step 1301, an imaging modality such as an X-ray, MRI, CT, ultrasound, tomosynthesis, PET, or other imaging modality may be used to obtain one or more two-dimensional (2D) or volumetric images of a patient's anatomy”);
engaging the template with the robotic assembly (Glossop, Para 199; “In a step 1305, the template(s) may be fabricated […] Fabrication may occur using a computer numerical control (CNC) milling machine in which an automating machine is programmed to drill template holes at the correct location and orientation into one or more template “blanks” that does not contain any holes.”);
robotically guiding the guide coupling aperture to a location on the template corresponding to the region of interest (Glossop, Para 199; “Fabrication may occur using a computer numerical control (CNC) milling machine in which an automating machine is programmed to drill template holes at the correct location and orientation into one or more template “blanks” that does not contain any holes”) (Glossop, Para 243; “it is possible to determine the locations of targets relative to the plate holder, and the holes in the plates may be drilled. The drilled plates may then be inserted or attached to the fixated plate holder and the procedure of inserting needles or other instruments through the holes may proceed”); and
creating a hole in the template, via the guide coupling aperture, at the location on the template corresponding to the geometric location of the region of interest (Glossop, Para 243; “it is possible to determine the locations of targets relative to the plate holder, and the holes in the plates may be drilled. The drilled plates may then be inserted or attached to the fixated plate holder and the procedure of inserting needles or other instruments through the holes may proceed”) (Glossop, Para 197; “Paths to targets may then be generated from the target either automatically or manually such that they pass through the template. Multiple approaches that pass through the template may be possible, such that those that avoid critical structures (e.g., annotated during step 1302) are preferentially selected.”) (Glossop, Para 232; “one or more holes may be drilled through the plates (comprising template 1500) at the locations representing the intersection of the target trajectories through the plates as has been described earlier”).
Glossop does not clearly and explicitly disclose wherein the template holder is formed from a non-ferrous material and wherein the images of the template holder and region of interest are intraoperatively acquired by an MRI system rather than pre-operatively.
In an analogous surgical instrument guiding means field of endeavor Hanson discloses wherein a template holder (Hanson, Para 59; “Para 59; "The guide instrument 20 may include a main body 22 having a plurality of device portals 24. Each of the device portals 24 may be sized to allow a device to be inserted therethrough at a desired angle toward the bone defect to be treated. "”), and
wherein images of the template holder and a region of interest are acquired by an MRI system intraoperatively (Hanson, Para 92; “The system 100 and instruments 20 of the present disclosure are intended to work with image mapping or template systems. The device portals should be configured with trajectories that can correlate to the template system. In this manner, the insertion of the device through the system 100 or instrument 20 and to the defect area can correlate with the mapped image of the defect. Such mapping may be done by way of for example, MRI images that can be either pre-operative or intra-operative, for instance.”).
The use of the techniques of using MRI imaging taught by Hanson in the invention of a custom surgical guide template would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing the custom template to be used with MRI; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop wherein the images of the template holder and region of interest are intraoperatively acquired by an MRI system rather than pre-operatively in order to allow for MRI images to correlate trajectories of a template system with the area of a defect using MRI as taught by Hanson (Hanson, Para 92) and MRI provides better imaging for soft tissues, therefore improving trajectories for procedures involving soft tissues.
Glossop as modified by Hanson above does not clearly and explicitly disclose wherein the template holder is formed from a non-ferrous material.
In an analogous surgical instrument guide field of endeavor Hartmann discloses wherein a surgical instrument guide (sleeve 108) (Hartmann, Para 66; “the sleeve 108 can be inserted into the cannula 158, and then the drill bit 110 can be inserted into the sleeve 108. Then, the user 39 (FIG. 1) can use the drill bit 110 to engage the anatomy. In order to engage the anatomy of the patient 12, the user 39 can move the drill 104, and thus, the sleeve 108 and the drill bit 110, within the drill guide 106 such that as the drill bit 110 advances into the anatomy, the sleeve 108 moves relative to the proximal end 160 of the cannula 158.”) is formed from a non-ferrous material (Hartmann, Para 80; “The body 122 of the sleeve 108 b can define a throughbore 146. The body 122 of the sleeve 108 b […] composed of a non-ferrous material, such as plastic and/or titanium, for example.  The throughbore 146 of the body 122 can enable the receipt of the drill bit 110 within the sleeve 108 b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson above in order to enable more accurate navigation of the surgical instrument as taught by Hartmann (Hartmann, Para 81).

Regarding claim 3, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Hanson and Hartmann above further discloses upon creating the hole in the template, disengaging the template from the robotic assembly; and engaging the template with the template holder (Glossop, Para 243; “The drilled plates may then be inserted or attached to the fixated plate holder and the procedure of inserting needles or other instruments through the holes may proceed.”).

Regarding claim 4, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 3 as discussed above.
Glossop as modified by Hanson and Hartmann above further discloses inserting a needle support into the hole in the template (Glossop, Para 210; “In a step 1311, an instrument (e.g., a needle) may be introduced into hole(s) in the template.”).

Regarding claim 6, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Hanson and Hartmann above further discloses wherein the imaging system is an MRI system (Glossop, Para 194; “In a step 1301, an imaging modality such as an […] MRI […] used to obtain one or more two-dimensional (2D) or volumetric images of a patient's anatomy.”).

Regarding claim 7, Glossop discloses a method of performing an image guide medical procedure on a patient procedure (Glossop, guided interventional procedure) (Glossop, Para 191; “FIG. 13 is an exemplary flowchart 1300 of processing operations (or steps) for creating and using a template in a guided interventional procedure”) within an imaging system, the method comprising:
placing a template holder adjacent to a region of interest of the patient such that the template received by the template holder restricts access to the region of interest of the patient (Glossop, Para 208; “the template […] aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”);
Glossop is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
robotically creating a template (Glossop, Para 191; “processing operations (or steps) for creating and using a template in a guided interventional procedure”) by:
capturing one or more images of the template holder and the region of interest of the patient with the imaging system (Glossop, Para 194; “In a step 1301, an imaging modality such as an X-ray, MRI, CT, ultrasound, tomosynthesis, PET, or other imaging modality may be used to obtain one or more two-dimensional (2D) or volumetric images of a patient's anatomy”) (Glossop, Para 243; “The plate holder may be placed into a convenient position that has not been precisely planned a priori. The location and orientation of the plate holder may then be recorded”);
identifying, using the one or more images, an area of tissue within the region of interest of the patient (Glossop, Para 243; “If the organ of interest is registered using a method such as is known in the art […] it is possible to determine the locations of targets relative to the plate holder”) (Glossop, Para 195; “In a step 1302, the scan(s) […] One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”);
engaging the template with a robotic assembly (Glossop, Para 199; “In a step 1305, the template(s) may be fabricated […] Fabrication may occur using a computer numerical control (CNC) milling machine in which an automating machine is programmed to drill template holes at the correct location and orientation into one or more template “blanks” that does not contain any holes.”);
robotically guiding a guide coupling aperture of the robotic assembly to a location on the template corresponding to the identified area of tissue (Glossop, Para 199; “Fabrication may occur using a computer numerical control (CNC) milling machine in which an automating machine is programmed to drill template holes at the correct location and orientation into one or more template “blanks” that does not contain any holes”);
creating a hole in the template, via the guide coupling aperture, at the location on the template corresponding to the identified area of tissue (Glossop, Para 197; “Paths to targets may then be generated from the target either automatically or manually such that they pass through the template. Multiple approaches that pass through the template may be possible, such that those that avoid critical structures (e.g., annotated during step 1302) are preferentially selected.”) (Glossop, Para 232; “one or more holes may be drilled through the plates (comprising template 1500) at the locations representing the intersection of the target trajectories through the plates as has been described earlier”);
upon creating the hole in the template, disengaging the template from the robotic assembly and engaging the template with the template holder (Glossop, Para 243; “The drilled plates may then be inserted or attached to the fixated plate holder and the procedure of inserting needles or other instruments through the holes may proceed.”);
(Glossop, Para 210; “In a step 1311, an instrument (e.g., a needle) may be introduced into hole(s) in the template.”);
verifying a position of the needle within the patient via the imaging system (Glossop, Para 113; “Control application 307 may additionally cause computer device 301 to generate and display images of the anatomy of a patient along with the position or orientation of an instrument, fiducials, or both (or other information) superimposed thereon in real-time such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images for use in an image-guided procedure”);
performing a treatment on the identified area of tissue within the patient (Glossop, Para 82; “Guided interventional procedures may further make use of therapeutic devices such as, for example, needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, HIFU delivery systems, and radiation delivery devices, as well as various other therapeutic devices”); and
removing the needle from the patient (Glossop, Para 261; “the tubes may be positioned by removably placing a needle containing a sensor […] and then withdrawn”).
Glossop does not clearly and explicitly disclose wherein the template holder is formed from a non-ferrous material and wherein the images of the template holder and region of interest are intraoperatively acquired by an MRI system rather than pre-operatively.
(Hanson, Para 59; “Para 59; "The guide instrument 20 may include a main body 22 having a plurality of device portals 24. Each of the device portals 24 may be sized to allow a device to be inserted therethrough at a desired angle toward the bone defect to be treated. "”), and
wherein images of the template holder and a region of interest are acquired by an MRI system intraoperatively (Hanson, Para 92; “The system 100 and instruments 20 of the present disclosure are intended to work with image mapping or template systems. The device portals should be configured with trajectories that can correlate to the template system. In this manner, the insertion of the device through the system 100 or instrument 20 and to the defect area can correlate with the mapped image of the defect. Such mapping may be done by way of for example, MRI images that can be either pre-operative or intra-operative, for instance.”).
The use of the techniques of using MRI imaging taught by Hanson in the invention of a custom surgical guide template would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing the custom template to be used with MRI; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop wherein the images of the template holder and region of interest are intraoperatively acquired by an MRI system (Hanson, Para 92) and MRI provides better imaging for soft tissues, therefore improving trajectories for procedures involving soft tissues.
Glossop as modified by Hanson above does not clearly and explicitly disclose wherein the template holder is formed from a non-ferrous material.
In an analogous surgical instrument guide field of endeavor Hartmann discloses wherein a surgical instrument guide (sleeve 108) (Hartmann, Para 66; “the sleeve 108 can be inserted into the cannula 158, and then the drill bit 110 can be inserted into the sleeve 108. Then, the user 39 (FIG. 1) can use the drill bit 110 to engage the anatomy. In order to engage the anatomy of the patient 12, the user 39 can move the drill 104, and thus, the sleeve 108 and the drill bit 110, within the drill guide 106 such that as the drill bit 110 advances into the anatomy, the sleeve 108 moves relative to the proximal end 160 of the cannula 158.”) is formed from a non-ferrous material (Hartmann, Para 80; “The body 122 of the sleeve 108 b can define a throughbore 146. The body 122 of the sleeve 108 b […] composed of a non-ferrous material, such as plastic and/or titanium, for example.  The throughbore 146 of the body 122 can enable the receipt of the drill bit 110 within the sleeve 108 b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson above in order to enable more accurate navigation of the surgical instrument as taught by Hartmann (Hartmann, Para 81).

Regarding claim 12, Glossop discloses a method for automated guidance of an image-guided medical procedure using an image system (Glossop, guided interventional procedure) (Glossop, Para 191; “FIG. 13 is an exemplary flowchart 1300 of processing operations (or steps) for creating and using a template in a guided interventional procedure”) Glossop, Para 194; “In a step 1301, an imaging modality such as an X-ray, MRI, CT, ultrasound, tomosynthesis, PET, or other imaging modality may be used to obtain one or more two-dimensional (2D) or volumetric images of a patient's anatomy”), the method comprising:
accessing one or more images, acquired using the imaging system of a region of interest of a patient and a template holder (Glossop, Para 243; “The plate holder may be placed into a convenient position that has not been precisely planned a priori. The location and orientation of the plate holder may then be recorded”) arranged adjacent to the region of interest of the patient such that the template received by the template holder restricts access to the region of interest of the patient from at least one direction (Glossop, Para 208; “the template […] aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”);
Glossop is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
(Glossop, Para 243; “If the organ of interest is registered using a method such as is known in the art […] it is possible to determine the locations of targets relative to the plate holder and the holes in the plates may be drilled”) (Glossop, Para 195; “In a step 1302, the scan(s) […] One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) and a geometric location relative to the template holder that provides access to the desired tissue through the template holder from the at least one direction (Glossop, Para 197; “Paths to targets may then be generated from the target either automatically or manually such that they pass through the template. Multiple approaches that pass through the template may be possible, such that those that avoid critical structures (e.g., annotated during step 1302) are preferentially selected.”);
communicating the geometric location to a controller configured to create a hole in a template configured to be coupled with the template holder to provide access to the desired tissue from the at least one direction through the template when the template is engaged with the template holder (Glossop, Para 232; “one or more holes may be drilled through the plates (comprising template 1500) at the locations representing the intersection of the target trajectories through the plates as has been described earlier”);
accessing one or more images, using the imaging system, of a needle being inserted through the hole in the template from the at least one direction and into the patient toward the desired tissue (Glossop, Para 113; “Control application 307 may additionally cause computer device 301 to generate and display images of the anatomy of a patient along with the position or orientation of an instrument, fiducials, or both (or other information) superimposed thereon in real-time such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images for use in an image-guided procedure”); and
verifying a position of the needle within the patient using the one or more images of the needle being inserted (Glossop, Para 113; “Control application 307 may additionally cause computer device 301 to generate and display images of the anatomy of a patient along with the position or orientation of an instrument, fiducials, or both (or other information) superimposed thereon in real-time such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images for use in an image-guided procedure”).
Glossop does not clearly and explicitly disclose wherein the template holder is formed from a non-ferrous material and wherein the images of the template holder and region of interest are intraoperatively acquired by an MRI system rather than pre-operatively.
In an analogous surgical instrument guiding means field of endeavor Hanson discloses wherein a template holder (Hanson, Para 59; “Para 59; "The guide instrument 20 may include a main body 22 having a plurality of device portals 24. Each of the device portals 24 may be sized to allow a device to be inserted therethrough at a desired angle toward the bone defect to be treated. "”), and
(Hanson, Para 92; “The system 100 and instruments 20 of the present disclosure are intended to work with image mapping or template systems. The device portals should be configured with trajectories that can correlate to the template system. In this manner, the insertion of the device through the system 100 or instrument 20 and to the defect area can correlate with the mapped image of the defect. Such mapping may be done by way of for example, MRI images that can be either pre-operative or intra-operative, for instance.”).
The use of the techniques of using MRI imaging taught by Hanson in the invention of a custom surgical guide template would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing the custom template to be used with MRI; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop wherein the images of the template holder and region of interest are intraoperatively acquired by an MRI system rather than pre-operatively in order to allow for MRI images to correlate trajectories of a template system with the area of a defect using MRI as taught by Hanson (Hanson, Para 92) and MRI provides better imaging for soft tissues, therefore improving trajectories for procedures involving soft tissues.

In an analogous surgical instrument guide field of endeavor Hartmann discloses wherein a surgical instrument guide (sleeve 108) (Hartmann, Para 66; “the sleeve 108 can be inserted into the cannula 158, and then the drill bit 110 can be inserted into the sleeve 108. Then, the user 39 (FIG. 1) can use the drill bit 110 to engage the anatomy. In order to engage the anatomy of the patient 12, the user 39 can move the drill 104, and thus, the sleeve 108 and the drill bit 110, within the drill guide 106 such that as the drill bit 110 advances into the anatomy, the sleeve 108 moves relative to the proximal end 160 of the cannula 158.”) is formed from a non-ferrous material (Hartmann, Para 80; “The body 122 of the sleeve 108 b can define a throughbore 146. The body 122 of the sleeve 108 b […] composed of a non-ferrous material, such as plastic and/or titanium, for example.  The throughbore 146 of the body 122 can enable the receipt of the drill bit 110 within the sleeve 108 b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson above in order to enable more accurate navigation of the surgical instrument as taught by Hartmann (Hartmann, Para 81).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Hanson, and Hartmann as applied to claims 1 and 7 above and in further view .
Regarding claim 2, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Hanson and Hartmann above does not clearly and explicitly disclose discloses wherein robotically guiding the guide coupling aperture to the location on the template corresponding to the region of interest comprises instructing, via the controller of the template system, a first motor to move a first guide coupled to the guide coupling aperture along a first axis and/or a second motor to move a second guide coupled to the guide coupling aperture along a second axis.
In an analogous drilling-milling machinery field of endeavor Adams discloses in Figures 5 and 9 instructing, via a controller, a first motor to move a first guide coupled to a guide coupling aperture (Adams, milling head 13) (Adams, line 143; “The milling head (13) is arranged at the front end of the milling carriage.”) along a first axis (Adams, x-longitudinal axis direction 6) (Adams, Lines 179-181; “Fig. 5 represents a schematic horizontal drilling and milling machine. The machine stand (2) moves on the machine bed (1) in the X longitudinal axis direction (6)”) (Adams, Figure 9 showing this arrangement) and/or a second motor to move a second guide coupled to the guide coupling aperture along a second axis (Adams, v-longitudinal axis direction 8) (Adams, line 188; “The turning tool slide (9) can be moved back and forth in the V transverse axis (8)”) (Adams, Figure 9 showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson and (Adams, lines 61-66).

Regarding claim 8, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 7 as discussed above.
Glossop as modified by Hanson and Hartmann above does not clearly and explicitly disclose discloses wherein robotically guiding the guide coupling aperture to the location on the template corresponding to the region of interest comprises instructing, via the controller of the template system, a first motor to move a first guide coupled to the guide coupling aperture along a first axis and/or a second motor to move a second guide coupled to the guide coupling aperture along a second axis.
In an analogous drilling-milling machinery field of endeavor Adams discloses in Figures 5 and 9 instructing, via a controller, a first motor to move a first guide coupled to a guide coupling aperture (Adams, milling head 13) (Adams, line 143; “The milling head (13) is arranged at the front end of the milling carriage.”) along a first axis (Adams, x-longitudinal axis direction 6) (Adams, Lines 179-181; “Fig. 5 represents a schematic horizontal drilling and milling machine. The machine stand (2) moves on the machine bed (1) in the X longitudinal axis direction (6)”) (Adams, Figure 9 showing this arrangement) and/or a second motor to move a second guide coupled to the guide coupling aperture along a second axis (Adams, v-longitudinal axis direction 8) (Adams, line 188; “The turning tool slide (9) can be moved back and forth in the V transverse axis (8)”) (Adams, Figure 9 showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson and Hartmann above wherein robotically guiding the guide coupling aperture to the location on the template corresponding to the region of interest comprises instructing, via the controller of the template system, a first motor to move a first guide coupled to the guide coupling aperture along a first axis and/or a second motor to move a second guide coupled to the guide coupling aperture along a second axis in order to increase accuracy of drilling and reduce operation time of drilling as taught by Adams (Adams, lines 61-66).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Hanson, and Hartmann as applied to claims 3 and 7 above and in further view of Lutz (WO2012066217, hereafter citing to the machine translation of WO2012066217).
Regarding claim 5, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 3 as discussed above.
Glossop as modified by Hanson and Hartmann above does not clearly and explicitly disclose upon disengaging the template from the robotic assembly, removing a protective thin film from both sides of the template.
(Lutz, lines 86-88; “use of a temporary protective film to protect at least one flat surface of a metal sheet against mechanical damage, in particular during a cutting or drilling process”) (Lutz, lines 520-521; “After cutting and / or perforating the sheet, the film is easily removed without tearing and without residual traces on the protected surfaces.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson and Hartmann above to include upon disengaging the template from the robotic assembly, removing a protective thin film from both sides of the template in order to protect the template against mechanical damage during the drilling process as taught by Lutz (Lutz, lines 86-88).

Regarding claim 10, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 7 as discussed above.
Glossop as modified by Hanson and Hartmann above does not clearly and explicitly disclose upon disengaging the template from the robotic assembly, removing a protective thin film from both sides of the template.
In an analogous machined planar surface field of endeavor Lutz discloses upon disengaging a template from a robotic assembly, removing a protective thin film from both sides of the template (Lutz, lines 86-88; “use of a temporary protective film to protect at least one flat surface of a metal sheet against mechanical damage, in particular during a cutting or drilling process”) (Lutz, lines 520-521; “After cutting and / or perforating the sheet, the film is easily removed without tearing and without residual traces on the protected surfaces.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson and Hartmann above to include upon disengaging the template from the robotic assembly, removing a protective thin film from both sides of the template in order to protect the template against mechanical damage during the drilling process as taught by Lutz (Lutz, lines 86-88).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Hanson, and Hartmann as applied to claim 7 above and in further view of Piron et al. (US20080255443, hereafter Piron).
Regarding claim 9, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 7 as discussed above.
Glossop as modified by Hanson and Hartmann above does not clearly and explicitly disclose inserting a needle support into the hole drilled in the template.
In an analogous needle guidance field of endeavor Piron discloses inserting a needle support (Piron, guide plugs) into the hole (Piron, aperture) of a template (Piron, plate array) (Piron, Para 107; “Needle guidance is accomplished by installing a guide plug with appropriate cross section in one of the apertures. These guide plugs have bore-holes sized to guide interventional devices (such as needles) of various gauge sizes and lengths. The simplest implementation involves an array of holes in a plug sized to fit into one of the fenestrated plate's array of apertures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson and Hartmann above to include inserting a needle support into the hole drilled in the template in order to increase needle placement accuracy by minimizing the tendency of a needle to deviate as taught by Piron (Piron, Para 107).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Hanson, and Hartmann as applied to claim 1 above and in further view of Baba (US20110011233).
Regarding claim 26, Glossop as modified by Hanson and Hartmann above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Hanson and Hartmann above does not disclose wherein the guide coupling aperture guides a hole punch, and the method further comprising creating the hole in the template using the hole punch.
In an analogous hole creation field of endeavor Baba discloses a system guiding a hole punch and creating a hole using the hold punch (Baba, Para 13; “The present invention further provides a hole-punching device that can punch holes at high speed without reduced shear load when punching holes and at the same time can be configured with a compact and lightweight drive mechanism.”) (Baba, Para 14; “A sheet is set on the die plate where holes are punched therein by the hole-punching members by moving from the top dead center to the bottom dead center. After holes are punched, the punch members return from the bottom dead center to the top dead center.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Hanson and Hartmann above wherein the guide coupling aperture guides a hole punch, and the method further comprising creating the hole in the template using the hole punch in order to create holes at high speed with a lightweight and compact mechanism as taught by Baba (Baba, Para 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793